Citation Nr: 1338938	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board on November 6, 2013.  The Veteran failed to appear for this hearing.  On November 13, 2013, VA received correspondence from the Veteran that reported he had been hospitalized until November 4, 2013 and remained too weak to walk.  He requested that his hearing be rescheduled.  

The Board construes the Veteran's correspondence as a motion to reschedule the videoconference hearing for good cause.  38 C.F.R. § 20.702(c)(2) (2013).  Based on the November 13, 2013 correspondence and his report of hospitalization, the Board finds that he has presented good cause for failing to appear for the videoconference hearing and will grant his motion to reschedule.  38 C.F.R. § 20.702(c)(2).  Because videoconference hearings are scheduled by the RO, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as requested in connection with this appeal.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


